                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Karen Victoria Hill, for Estate of Karen           )          C/A No. 0:18-3581-MGL-PJG
Germain Meadows,                                   )
                                                   )
                               Plaintiff,          )
                                                   )                      ORDER
       v.                                          )
                                                   )
Commissioner of Social Security                    )
Administration,                                    )
                                                   )
                               Defendant.          )
                                                   )

       This social security action is before this court pursuant to 42 U.S.C § 405(g) for review of

a final decision of the Commissioner of the Social Security Administration (“Commissioner”).

The plaintiff, who is self-represented, initiated this action and filed her Complaint on December

26, 2018. (ECF No. 1.) The Commissioner filed an answer along with a transcript of record on

November 6, 2019. (ECF Nos. 34 & 35.)

       The Local Rules of this District state that, after the filing of an answer, a plaintiff has thirty

(30) days in which to file a written brief. Local Civil Rule 83.VII.04 (D.S.C.). As of the date of

this Order, the plaintiff has not filed a brief and has presented no argument as to why the decision

by the Commissioner is not supported by substantial evidence. It therefore appears that the

plaintiff does not wish to continue to prosecute this action. Accordingly,

       IT IS ORDERED that the plaintiff shall have fourteen (14) days from the date of this

order in which to file a brief. Failure to do so may result in a recommendation that this case

be dismissed for failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978);

Fed. R. Civ. P. 41(b).




                                             Page 1 of 2
      IT IS SO ORDERED.


                            __________________________________________
                            Paige J. Gossett
                            UNITED STATES MAGISTRATE JUDGE
December 17, 2019
Columbia, South Carolina




                           Page 2 of 2
